[Cite as Griffin v. Ohio Dept. of Rehab. & Corr., 2011-Ohio-6586.]




                                       Court of Claims of Ohio
                                                                                   The Ohio Judicial Center
                                                                           65 South Front Street, Third Floor
                                                                                      Columbus, OH 43215
                                                                            614.387.9800 or 1.800.824.8263
                                                                                       www.cco.state.oh.us
VINCENT R. GRIFFIN

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant

        Case No. 2011-05297-AD

Acting Clerk Daniel R. Borchert

MEMORANDUM DECISION

                                          FINDINGS OF FACT
        {¶1}     Plaintiff, Vincent Griffin, an inmate formerly incarcerated at defendant,
Lebanon Correctional Institution (LeCI), filed this action alleging that several items of his
personal property were lost or stolen on January 19, 2011, as a proximate result of
negligence on the part of LeCI staff. Plaintiff related that he was transferred from LeCI
to Madison Correctional Institution (MaCI) on January 19, 2011 for an undisclosed
reason. Plaintiff’s personal property was inventoried, packed, and delivered into the
custody of LeCI personnel incident to this transfer.                 Plaintiff claimed that his legal
papers, trial transcripts, commissary items, and a pair of Reebok tennis shoes were
missing and had been lost or stolen during the transfer. Plaintiff did not submit any
copies of his property inventory compiled on January 18 or 19, 2011, by LeCI
personnel. Plaintiff submitted copies of informal complaints that he completed relative
to the missing property.
        {¶2}     In his complaint, plaintiff requested damage recovery in the amount of
$1,293.00, the stated total value of the alleged missing property. Payment of the filing
fee was waived.
        {¶3}    Defendant denied liability in this matter contending that plaintiff failed to
offer any evidence to establish that any of his property was lost or stolen as a result of
any breach of any duty of care owed on the part of LeCI personnel in regard to inmate
property protection. Defendant pointed out that upon arriving at MaCI, plaintiff signed
an “inmate property record indicating that all of the property identified on the record,
including various letters and papers, was returned to him and that he had an opportunity
to inspect his property upon arriving at MaCI.” Defendant asserted plaintiff was again
returned to LeCI from MaCI on February 7, 2011, and that during this transfer, plaintiff
signed “two additional inmate property records certifying that the items identified on the
records were complete and accurate inventories of his property. Upon arriving back at
LeCI, Plaintiff again certified that all of the property listed on the inventory forms,
including a reasonable amount of letters and papers, was returned to him.” Defendant
submitted copies of the relevant inventory forms and a report from the institutional
inspector, Dan Hudson. Items relevant to this claim listed on the January 19, 2011 LeCI
inventory form are legal mail-reasonable amount and food items described as one soup
and one coffee.1 The MaCI inventory dated January 19, 2011, lists letters/papers (3)
and one coffee.2         The relevant portion of the transfer inventory from MaCI dated
February 7, 2011, lists letters/papers-reasonable amount and one soup.3 Likewise, the
inventory sheet dated February 8, 2011, compiled at LeCI lists a reasonable amount of
letters/papers and one soup.4 Finally, defendant argued that plaintiff failed to offer any
evidence to verify he actually possessed the number of pages of legal materials listed in
his complaint.
        {¶4}    Plaintiff filed a response contending that his state issue clothing was lost
or stolen during the initial transfer and that replacement clothing was issued to him.5 In


        1
           This inventory does bear plaintiff’s signature certifying that the items listed represent “a
complete and accurate inventory of all my personal property.”
        2
          Plaintiff signed the inventory sheet verifying that all of the property listed on the inventory had
been returned to him.
        3
           This inventory also bears plaintiff’s signature certifying that the items listed represent “a
complete and accurate inventory of all my personal property.”
        4
          Plaintiff signed this form indicating both that the items listed represent “a complete and accurate
inventory of all my personal property” and that all of the property listed on the inventory had been
returned to him.
        5
          “Plaintiff cannot bring an action for the loss of state issue property considering he has no
addition, plaintiff claims that the lost or stolen legal materials were in a box with a
separate pack-up sheet, and that the only copy of such document was attached to the
missing box. Finally, plaintiff suggested that one or more of the inventory pack-up
sheets was a fabrication.
                                      CONCLUSIONS OF LAW
        {¶5}    In order to prevail, plaintiff must prove, by a preponderance of the
evidence, that defendant owed him a duty, that defendant breached that duty, and that
defendant’s breach proximately caused his injuries. Armstrong v. Best Buy Company,
Inc., 99 Ohio St. 3d 79, 2003-Ohio-2573,¶8 citing Menifee v. Ohio Welding Products,
Inc. (1984), 15 Ohio St. 3d 75, 77, 15 OBR 179, 472 N.E. 2d 707.
        {¶6} “Whether a duty is breached and whether the breach proximately caused an
injury are normally questions of fact, to be decided by . . . the court . . .” Pacher v.
Invisible Fence of Dayton, 154 Ohio App. 3d 744, 2003-Ohio-5333,¶41, citing Miller v.
Paulson (1994), 97 Ohio App. 3d 217, 221, 646 N.E. 2d 521; Mussivand v. David
(1989), 45 Ohio St. 3d 314, 318, 544 N.E. 2d 265.
        {¶7} Although not strictly responsible for a prisoner’s property defendant had at
least the duty of using the same degree of care as it would use with its own property.
Henderson v. Southern Ohio Correctional Facility (1979), 76-0356-AD.
        {¶8} This court in Mullett v. Department of Correction (1976), 76-0292-AD, held
that defendant does not have the liability of an insurer (i.e., is not liable without fault)
with respect to inmate property, but that it does have the duty to make “reasonable
attempts to protect, or recover” such property.
        {¶9} Plaintiff has the burden of proving, by a preponderance of the evidence, that
he suffered a loss and that this loss was proximately caused by defendant’s negligence.
Barnum v. Ohio State University (1977), 76-0368-AD.
        {¶10}      Plaintiff must produce evidence which affords a reasonable basis for
the conclusion that defendant’s conduct is more likely than not a substantial factor in
bringing about the harm. Parks v. Department of Rehabilitation and Correction (1985),


ownership right in such property.” Sanford v. Ross Corr. Inst., Ct. of Cl. No. 2006-03494-AD, 2006-Ohio-
7311, ¶6. Therefore, any claim for the loss of state issue property is denied and shall not be further
addressed.
85-01546-AD.
       {¶11}     The credibility of witnesses and the weight attributable to their
testimony are primarily matters for the trier of fact. State v. DeHass (1967), 10 Ohio St.
2d 230, 39 O.O. 2d 366, 227 N.E. 2d 212, paragraph one of the syllabus. The court is
free to believe or disbelieve, all or any part of each witness’s testimony. State v. Antill
(1964), 176 Ohio St. 61, 26 O.O. 2d 366, 197 N.E. 2d 548. The court does not find
plaintiff’s assertions particularly persuasive regarding his claims of property loss.
       {¶12}     Plaintiff cannot recover for property loss when he fails to produce
sufficient evidence to establish that defendant actually assumed control over the
property. Whiteside v. Orient Correctional Inst., Ct. of Cl. No. 2002-05751, 2005-Ohio-
4455 obj. overruled, 2005-Ohio-5068. Plaintiff failed to prove that defendant actually
exercised control over his tennis shoes or commissary items valued at $40.00 incident
to the January 19 and February 8, 2011 transfers.
       {¶13}     Plaintiff’s failure to prove delivery of the above listed property to
defendant constitutes a failure to show imposition of a legal bailment duty on the part of
defendant in respect to lost property.      Prunty v. Department of Rehabilitation and
Correction (1987), 86-02821-AD.
       {¶14}     In order to recover against a defendant in a tort action, plaintiff must
produce evidence which furnishes a reasonable basis for sustaining his claim. If his
evidence furnishes a basis for only a guess, among different possibilities, as to any
issue in the case, he fails to sustain the burden as to such issue. Landon v. Lee
Motors, Inc. (1954), 161 Ohio St. 82, 53 O.O. 25, 118 N.E. 2d 147.
       {¶15}     Plaintiff has failed to show an causal connection between the loss of
his property listed and any breach of a duty owed by defendant in regard to protecting
inmate property. Druckenmiller v. Mansfield Correctional Inst. (1998), 97-11819-AD;
Melson v. Ohio Department of Rehabilitation and Correction (2003), Ct. of Cl. No. 2003-
04236-AD, 2003-Ohio-3615.
       {¶16}     Plaintiff has failed to prove, by a preponderance of the evidence, that
any of his property was stolen or lost as a proximate result of any negligent conduct
attributable to defendant. Fitzgerald v. Department of Rehabilitation and Correction
(1998), 97-10146-AD.
                                 Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us
VINCENT R. GRIFFIN

        Plaintiff

        v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

        Defendant

        Case No. 2011-05297-AD

Acting Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION

        Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.

                                                 ________________________________
                                                 DANIEL R. BORCHERT
                                                 Acting Clerk

Entry cc:

Vincent R. Griffin, #637-280                     Gregory C. Trout, Chief Counsel
P.O. Box 788                                     Department of Rehabilitation
Mansfield, Ohio 44901                            and Correction
                                                 770 West Broad Street
                                                 Columbus, Ohio 43222


7/20
Filed 8/1/11
Sent to S.C. reporter 12/20/11